Citation Nr: 0117869	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the service connected 
residuals of herniated nucleus pulposus, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1945.

This appeal arises from an August 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO).


REMAND

The veteran contends that the RO erred by failing to grant an 
evaluation in excess of 20 percent for his service connected 
low back disability.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination. 

The veteran has testified at length regarding the intense 
debilitating low back pain which is precipitated by movements 
of any kind.  Standing for no more than 5 minutes also 
produces extreme pain.  It is clear from a review of the VA 
orthopedic examination reports which were produced in the 
development of the veteran's claim that the examiners have 
failed to address the additional loss of motion, if any, of 
the low back with use and during flare ups as mandated by 
DeLuca.  As a result, the current examinations are wholly 
inadequate for rating purposes.  

Moreover, in consideration of the grant of service connection 
for low back disability to include herniate nucleus pulposus, 
the veteran should be afforded a VA neurology examination.  
The Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, the veteran should be afforded VA 
neurology and orthopedic examinations that are compliant with 
the holdings in Deluca and Massey. 

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for the disability at issue.  After 
securing the necessary releases, the RO 
should obtain all records that have not 
already been obtained, to include those 
from Dr. Coggins, and then associate them 
with the claims file.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current nature and extent 
of the service connected low back 
disability.  The importance of appearing 
for the scheduled examinations and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiners prior to the 
examinations.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated diagnostic tests should be 
performed.  In general, the examiners 
should record all complaints and clinical 
findings pertaining to disability of the 
low back.  All factors upon which medical 
opinions are based must be set forth for 
the record.

The orthopedic examiner should provide 
complete range of motion findings for the 
veteran's low back.  Normal range of 
motion findings should also be provided.  
The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability or 
incoordination under § 4.45.  The 
examiner should indicate whether there is 
evidence of any additional loss of range 
of motion due to these factors that is 
equivalent to favorable or unfavorable 
ankylosis of the lumbar segment of the 
spine.  If the examiner is unable to make 
any of the above determinations, it 
should be so indicated on the record.  

The neurological examiner should 
determine the nature and extent of all 
neurological manifestations referable to 
the service connected disability.  All 
such manifestations should be described 
in detail.  The discussion must include 
notation as to whether there is evidence 
of severe intervertebral disc disease 
with recurring attacks and intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc syndrome 
with persistent neurologic symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  Each of these criteria must 
be addressed by the examiner.  

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all of 
the evidence of record.  Consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45, the provisions of DeLuca and 
Massey.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




